Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Preliminary amendment and Election filed on 01/04/2021.
	Currently, claims 8-27 are pending with claims 1-7 having been cancelled. 

Election/Restrictions
Applicant’s election without traverse of device group II in the reply filed on 03/04/2021 is acknowledged.  The claims directed to the non-elected group have been cancelled.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been retrieved. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/17/2020 and 11/19/2019 have been considered by the examiner.

Possible formalities
The office notes that while it will not formally object to the following they appear to be possible drafting issues with the claims.  In claim 12, on line 6, “the gate electrode” is a term which as used here 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device “wherein the gate dielectric is absent between the gate metallization and the source terminal” must be shown or the feature(s) canceled from the claim(s).  The office notes here that the Fig. 2A/B embodiments appear to have the gate dielectric down below the gate electrode and at least diagonally between the gate electrode and the source electrode.  Although the gate dielectric is absent directly laterally between these parts here that does not provide written description for the negative limitation “absent between” (generically) here used broadly.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
.
Claim Objections
Claims 21, 22, (23 only be dependence), 24, 25, 26 and 27 are objected to because of the following informalities:  all instances of “metalization” in these claims should be “metallization” with two ll’s not one l, there are several instances in claims 21, 22, (23 only be dependence), 24, 25, 26 and 27 that all need correcting for the proper spelling.  Appropriate correction is required.

Claim 16 (and claims 17-20 by dependence thereon) is objected to because of the following formalities:  the second comma on line 4 should be taken out for grammar.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or




Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Simin et al. (“Simin” US 2016/0035871 published 02/04/2016).
As to claim 8, Simin shows a device that is a high electron mobility transistor (HEMT) (see Fig. 4c as the embodiment used for this rejection; [0034], note this is a variation of Fig. 4A as a parent embodiment which introduces some like parts, which is itself is a variation of Fig. 3 which is the grandparent embodiment that introduces some like parts), comprising: 
a heterostructure (see 16/48 making a channel/barrier heterostructure; see like parts carrying over from previous embodiments [0029] and [0031] introducing these like parts that carry over); 
a dielectric layer (see gate dielectric 50; [0031] introducing like parts carrying over to Fig. 4C’s embodiment from parent embodiment) on the heterostructure; 
a source electrode and a drain electrode (see source contact 42 and drain contact 44; [0031] introducing these like parts that carry over and then [0034] discussing Fig. 4C’s embodiment’s parts), which extend into, and in electrical contact with, the heterostructure; and 
a gate electrode (see gate electrode 46, where the disclosure of a metal embodiment for the gate material is set forth in the disclosure of there being schottky contact as an embodiment though the office uses the variation with an optional gate dielectric thereunder, here the office finds that in this context a person of skill in the art would at once envisage metal as a gate material in the Fig. 4c variation embodiment; [0033]) which extends between the source electrode and the drain electrode, 


As to claim 9, Simin shows a device wherein said distance is taken along a first direction orthogonal to a plane defined by said side surface of the gate metallization (note the distance is taken in a left-right direction orthogonal to a plane defined by the side surface of the part 46).


Claim(s) 8, 10 and 12 as well as 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saito et al. (“Saito 277’ “ US 2017/0077277 published 03/16/2017).  
For claim 8, Saito 277’ shows a device that is a high electron mobility transistor (HEMT) (see Fig. 19 embodiment used here being a variation embodiment of the device 1100 in Fig. 17, which itself is a variation of the first to tenth embodiments in Fig. 1, 8-16; see [0106] referring back to previous embodiments of device 1100 which are described in [0102] which refers back to the disclosures of Fig. 1, 8-16 as the first to tenth embodiments where previous embodiments will introduce some like parts that will carry over to Fig. 19), comprising: 
a heterostructure (see 14a/b making a channel/barrier heterostructure; [0038] here introducing like parts that carry over to Fig. 19); 
a dielectric layer (see uppermost layer of dielectric 22’s stack of layers 22; [0047] introduces the like part that then carries over to Fig. 19) on the heterostructure; 

a gate electrode (see gate electrode 50; [0036] introduces the like parts that carry over to Fig. 19 and then [0041] discusses the metal material; and the office notes that for depending claim 12  below the office will designate the layers 30+24 acting as a gate insulator as part of this overall gate electrode part as it appears the applicant is doing with their designations of parts although normally the “electrode” is the metal/conductor part of the overall gate structure; [0036] introducing these like parts which then carry over to Fig. 19) which extends between the source electrode and the drain electrode, 
wherein the gate electrode includes a gate metallization (see 50 itself as discussed above) having a side surface facing the source electrode (see the side surface of 50 over near the source electrode 40), the side surface extending at a distance from the source electrode that is constant throughout an entire extension of the side surface of said gate metallization (note that the side of 50 on the source side extends at a distance from the source contact 40 that is constant throughout an entire extension of the side surface of the part 50 which is on the source side).  

As to claim 10, Saito 277’ shows a device further comprising a passivation layer (see passivation layer made of the lower two layers 22+22 taken along with layer 20 as all layers that appear to be passivating parts around them; [0036] introducing like parts that carry over to Fig. 19) that extends between the gate electrode and the source electrode throughout the entire extension of said side surface (see 20+lower two 22’s being an overall layer that extends 

As to claim 12, Saito 277’ shows a device wherein the heterostructure includes a channel layer (see 14a cited to above) and a barrier layer (see 14b cited to above) on the channel layer, and the gate electrode comprises a gate dielectric layer (note the designation of the overall “gate electrode” above is taken to be 50+24+30 all together as the applicant has included a gate dielectric in the designation of his gate electrode here includes 24+30 which are acting as the actual gate dielectric and see citation above for citations for parts), 
said gate dielectric layer extends in contact with the barrier layer between the gate metallization and the barrier layer (see parts of 24+30 between 50 and 14a), and laterally with respect to the gate metallization between the gate electrode and the drain electrode (see parts 24+30 extending laterally with respect to 50 out towards 60 between 50 and 60 though it is not directly laterally therebetween), and said passivation layer extends to the gate dielectric layer (see the passivation layer here being 20+two lower layers of 22 extending down to the gate dielectric dual layer 24+30).  


For claim 21, Saito 277’ shows a device that is a high electron mobility transistor (HEMT) (see Fig. 19 embodiment used here being a variation embodiment of the device 1100 in Fig. 17, which itself is a variation of the first to tenth embodiments in Fig. 1, 8-16; see [0106] referring back to previous embodiments of device 1100 which are described in [0102] which refers back 
a heterostructure (see layers 14a/b making a heterostructure; [0038] here introducing like parts that carry over to Fig. 19); 
a source terminal (see source electrode 40; [0036] introducing like parts that carry over to Fig. 19) in contact with the heterostructure; 
a drain terminal (see drain terminal 60; [0036] introducing like parts that carry over to Fig. 19) in contact with the heterostructure; 
a gate metallization (see gate metallization 50; [0036] introduces the like parts that carry over to Fig. 19 and then [0041] discusses the metal material) on the heterostructure and between the source terminal and the drain terminal; 
an insulation layer (note the insulating layer 30; [0036] here introduces the like part that carries over to Fig. 19; the office notes that layers 24 or 20 can also be designated in the alternate here) on the heterostructure between the gate metallization and the drain terminal (note this part 30 is between the gate 50 and the drain electrode 60 generally and note it is on the heterostructure made by 14a/b); and 
a passivation layer (layer 22+22+22 all three layers 22 here taken together as one large layer; [0047] introduces the like part that then carries over and gets used multiple times for three layers stacked up as one larger layer in Fig. 19) on the insulation layer and between the gate metallization and the source terminal (note this layer 22+22+22 is on the layer 30 and is also between the gate metallization 50 and the source contact 40).  


.


Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kuraguchi et al. (US 2015/0270355 published 09/24/2015).      
As to claim 8, Kuraguchi shows a device that is a high electron mobility transistor (HEMT) (see Fig. 15 which itself is a variation of Fig. 1 with some modifications in [0099] and note that the first embodiment back in Fig. 1 will introduce some like parts that carry over), comprising: 
a heterostructure (see 14/16/40 making a channel/barrier/GaN heterostructure; see like parts carrying over from previous embodiments in [0031] and see [0101] introducing the part 40); 

a source electrode and a drain electrode (see source contact 18 and drain contact 20; [0031] introducing these like parts that carry over), which extend into, and in electrical contact with, the heterostructure; and 
a gate electrode (see gate electrode 26; [0031]) which extends between the source electrode and the drain electrode, 
wherein the gate electrode includes a gate metallization (see 26 itself as discussed above) having a side surface facing the source electrode (see the side surface of 26 over near the source), the side surface extending at a distance from the source electrode that is constant throughout an entire extension of the side surface of said gate metallization (note that the side of 26 on the source side extends at a distance from the source contact that is constant throughout an entire extension of the side surface of the part 46 which is on the source side).  

As to claim 13, Kuraguchi shows a device wherein the dielectric layer extends between the gate electrode and the drain electrode (note that 22 extends between the gate electrode 26 and 20 in a general sense) and is absent between the gate electrode and source electrode (note that 22 is absent at least directly between the gate electrode and the source electrode 18 laterally).  


Claim(s) 16, 18, 19, 21, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ono et al. (“Ono” US 2017/0077284 published 03/16/2017).

a heterostructure (see 20a/b making heterostructure; [0027]); 
a dielectric layer (see dielectric layer 62; [0025] and [0056]) on the heterostructure; 
a source electrode and a drain electrode (30 and 50 being contacts for source and drain; [0025]), which extend in electrical contact with, the heterostructure; 
a gate electrode (see gate 40 made of metal in [0032]; note here this overall “gate electrode” can be said to include the gate dielectric therewith for depending claims below like claim 18, see below for citations) which extends between the source electrode and the drain electrode, wherein the gate electrode includes a gate metallization having a side surface facing the source electrode (see the left hand side surface of 40); and 
a passivation layer (see SiN layer 64 here noted to be assisting in passivation of lower parts; [0025]) that extends between the gate electrode and the source electrode throughout an entire extension of said side surface (note this layer extends between the gate electrode and source electrode throughout an entire extension of said left side of 40), and likewise over the dielectric layer, gate electrode, the source electrode, and the drain electrode (note that 64 is extending over 62, 40, 30 and 50).  

As to claim 18, Ono shows the device wherein: 
the heterostructure includes a channel layer and a barrier layer (see channel 20a and barrier 20b; [0027-0029]) on the channel layer, and the gate electrode comprises a gate dielectric layer (see gate dielectric 56 here being a part of the overall gate electrode structure; 
said passivation layer extends to the gate dielectric layer (see layer 64 noted above extending to layer 56).  

As to claim 19, Ono shows the device wherein the dielectric layer (see dielectric layer 62 extending over to the right from gate 40 towards drain contact 50) extends between the gate electrode and the drain electrode and is absent between the gate electrode and the source electrode (see layer 62 absent from between gate electrode made near 40 and source contact 30).  


As to claim 21, Ono shows in Fig. 13 (see Fig. 13 being a daughter embodiment of the previous first embodiment with many like parts previously introduced; [0082]) a device that is a high electron mobility transistor (HEMT), comprising: 
a heterostructure (see 20 being a heterostructure; [0027-0028]); 
a source terminal (see source electrode 30; [0025]) in contact with the heterostructure; 
a drain terminal (see drain electrode 50; [0025]) in contact with the heterostructure; 
a gate metallization (see 40 being metal; [0025] and [0032]) on the heterostructure and between the source terminal and the drain terminal; 

a passivation layer on the insulation layer (see insulation layer 64 passivating the source and drain electrodes and appearing to assist in passivating the layers in 20 as well though it does not directly contact such; [0025]) and between the gate metallization and the source terminal (note 64 is on insulation layer 62 and is also between gate metallization 40 and source electrode 30).  

As to claim 26, Ono shows the device above further comprising a gate dielectric (see gate insulator 56; [0084]) positioned below the gate metallization (see 56 below gate metallization 40) and between the gate metallization and the drain terminal (note 56 being generally between the gate metallization 40 and drain 50).  

As to claim 27, Ono shows the device above wherein the gate dielectric is absent between the gate metallization and the source terminal (note that there is an absence of the gate dielectric between gate metallization 40 and source electrode 30 at least in so far as 56 is not directly laterally therebetween, or is absent directly laterally therebetween).  


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Inoue et al. (“Inoue” US 2014/0353720 published 12/04/2014).  
As to claim 16, Inoue shows in Fig. 1 a device that is a high electron mobility transistor (HEMT), comprising: 
a heterostructure (see CH/BA making heterostructure; [0078]); 

a source electrode and a drain electrode (SE and DE being contacts for source and drain; [0079]), which extend in electrical contact with the heterostructure; 
a gate electrode (see gate GE made of metal in [0078] and [0110] for metal materials in the method to make Fig. 1 see [0117]); note here this overall “gate electrode” can be said to include the gate dielectric therewith if necessary in the alternate) which extends between the source electrode and the drain electrode, wherein the gate electrode includes a gate metallization having a side surface facing the source electrode (see the furthest left hand side surface of GE); and 
a passivation layer (see layers IL1 and IL2 taken together here; [0093] see [0114] and [0116] for SiO/SiON structure) that extends between the gate electrode and the source electrode throughout an entire extension of said side surface (note this layer extends between the gate electrode and source electrode throughout an entire extension of said furthest left side of GE), and likewise over the dielectric layer, gate electrode, the source electrode, and the drain electrode (note that IL1+2 is extending over IF1, GE, SE and DE).  

As to claim 17, Inoue shows the device above wherein the heterostructure includes a channel layer (see CH noted above) and a barrier layer (see BA noted above) on the channel layer, and said passivation layer extends to the barrier layer (see IL1+2 having the IL1 part touching BA).  


16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kuraguchi et al. (“Kuraguchi” US 2015/0270355 published 09/24/2015).  The office notes this will be the basis for a rejection below under 35 U.S.C 103 for claim 20.  
As to claim 16, Kuraguchi shows in Fig. 16 (see Fig. 16 being a variation of first embodiment with many parts carrying over; [0103]) a device that is a high electron mobility transistor (HEMT), comprising: 
a heterostructure (see 14/16 making heterostructure; [0031] introducing these like parts that carry over to Fig. 16); 
a dielectric layer (see dielectric layer 22; [0031] introducing this like part that carries over to Fig. 16) on the heterostructure; 
a source electrode and a drain electrode (18 and 20 being contacts for source and drain; [0031] introducing these like parts that carry over to Fig. 16), which extend in electrical contact with the heterostructure; 
a gate electrode (see gate 26 made of metal; [0031] introduces this part that carries over to Fig. 16 and [0041] for metal materials) which extends between the source electrode and the drain electrode, wherein the gate electrode includes a gate metallization having a side surface facing the source electrode (see the furthest left hand side surface of 26); and 
a passivation layer (see layer 30 being SiN in an embodiment; [0031] see [0052] for SiN material) that extends between the gate electrode and the source electrode throughout an entire extension of said side surface (note this layer extends between the gate electrode as a whole 26 and source electrode 18 throughout an entire extension of said furthest left side of 26), and likewise over the dielectric layer, gate electrode, the source electrode, and the drain electrode (note that 30 is extending over 22, 26, 18 and 20).  


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Parikh et al. (“Parikh” US 2003/0020092 published 01/30/2003).  
For claim 21, Parikh shows a device that is a high electron mobility transistor (HEMT) (see Fig. 2 embodiment being used here in this rejection, which has some like parts from the previous embodiment in Fig. 1 which were introduced previously), comprising: 
a heterostructure (see layers 20 and 18 making a heterostructure; [0033] introduces the like parts that carry over to Fig. 2); 
a source terminal (see source terminal 13; [0031] introducing the like part that carries over to Fig. 2) in contact with the heterostructure; 
a drain terminal (see drain terminal 14; [0031] introducing the like part that carries over to Fig. 2) in contact with the heterostructure; 
a gate metallization (see gate metallization; [0034] discussing the metals for the gate metallization like part and carrying over to Fig. 2) on the heterostructure and between the source terminal and the drain terminal; 
an insulation layer (note the passivation insulating layer 32; [0038]) on the heterostructure between the gate metallization and the drain terminal (note this part is between the gate 16 and the drain electrode 14 and note it is on the heterostructure made by 20/18 though it does not directly touch such); and 
a passivation layer (layer 24 in Fig. 2; [0031] introducing the like part that carries over to Fig. 2 and see also [0037] discussing 24 acting as passivation explicitly) on the insulation layer and between the gate metallization and the source terminal (note this layer 24 is on the layer 32 and is also between the gate metallization and the source contact 13 though not directly 

As to claim 22, Parikh shows a device wherein the passivation layer contacts the heterostructure between the gate metallization and the source terminal (see the passivation layer 24 contacting the top of 18 between the gate 16 and the source terminal 13).


Claim(s) 21 and 22 is/are also rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saito (US 2007/0249119 published 10/25/2007).  The office notes that this rejection is made formally though it is mainly made to serve as a basis for the below rejections using Saito.  
For claim 21, Saito shows a device that is a high electron mobility transistor (HEMT) (see Fig. 1 embodiment), comprising: 
a heterostructure (see layers 10 and 15 making a heterostructure; [0031]); 
a source terminal (see source electrode 45; [0032]) in contact with the heterostructure; 
a drain terminal (see drain terminal 50; [0032]) in contact with the heterostructure; 
a gate metallization (see gate metallization; [0031] introduces the part then [0037] confirms they made a metal embodiment in the metal-insulator-semiconductor junction that the gate is making with the lower parts) on the heterostructure and between the source terminal and the drain terminal; 
an insulation layer (note the insulating layer 40; [0031]) on the heterostructure between the gate metallization and the drain terminal (note this part is between the gate 25 and the drain electrode 60 and note it is on the heterostructure made by 10/15); and 


As to claim 22, Saito shows a device wherein the passivation layer contacts the heterostructure between the gate metallization and the source terminal (see the passivation layer 35 contacting the top of 15 between the gate 25 and the source terminal 45).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraguchi et al. (“Kuraguchi 379’ “ US 2015/0270379 published 09/24/2015) in view of Mishra et al. (“Mishra” US 2009/0267078 published 09/29/2009).  
As to claim 8, Kuraguchi 379’ shows a device that is a high electron mobility transistor (HEMT) (see Fig. 1), comprising: 
a heterostructure (see 14/16 making a channel/barrier heterostructure; [0026]); 
a dielectric layer (see 32 dielectric; [0026] introducing the part and [0045] for materials) on the heterostructure; 
a source electrode and a drain electrode (see source contact 18 and drain contact 20; [0026]), which extend in electrical contact with, the heterostructure; and 
a gate electrode (see gate electrode 26; [0026] where the disclosure of a metal embodiment for the gate material is set forth in [0037]) which extends between the source electrode and the drain electrode, 
wherein the gate electrode includes a gate metallization (see 26 itself as discussed above) having a side surface facing the source electrode (see the side surface of 26 over near the source), the side surface extending at a distance from the source electrode that is constant throughout an entire extension of the side surface of said gate metallization (note that the side of 26 on the source side extends at a distance from the source contact that is constant throughout an entire extension of the side surface of the part 26 which is on the source side).  

However, Kuraguchi 379’ fails to show the source and drain electrodes extending into the heterostructure (note the s/d contacts 18/20 are not recessed versions).  



It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have used the recessed source and drain parts as taught by Mishra to make the source and drain contacts in Kuraguchi 379’ be recessed as well with the motivation of making a direct current path all the way through the source-to-2DEG-to-drain (see the point of recessing the source and drain contacts down into the heterostructure is to make a direct current path; [0004]; the office notes that this also reduces contact resistance as an aside).  


As to claim 10, Kuraguchi 379’, as modified by Mishra above, shows a device further comprising a passivation layer (see layer 30 being SiN which will act to passivate the lower layers therebelow; [0026] introduces the part and [0042] tells about using SiN) that extends between the gate electrode and the source electrode throughout the entire extension of said side surface (note 30 is between 26 and 18 throughout the entire extension of the side surface noted above), and likewise over the gate electrode, the source electrode, and the drain electrode (and likewise 30 is over 26, 18 and 20).  

As to claim 11, Kuraguchi 379’, as modified by Mishra above, further shows the device wherein the heterostructure includes a channel layer (see 14 being channel in citation above) and a barrier layer (see 16 being barrier in citation above) on the channel layer, and said passivation layer extends to the barrier layer (see 30 contacts 16).  

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dechun et al. (“Dechun” Dechun, G. “A simulation about the influence of the Gate-Source-Drain distance on the AlGaN/GaN HEMT performance at Ka-band” 2012 IEEE MTT-S Int. Micro. Work. Ser. On Milli. Wave Wire. Tech. and App. Published online 10/25/2012 pp. 1-4) in view of Mishra et al. (“Mishra” US 2009/0267078 published 09/29/2009).  
As to claim 8, Dechun shows a device that is a high electron mobility transistor (HEMT) (see Fig. 1), comprising: 
a heterostructure (see GaN/AlN/AlGaN layers making a channel/isolation/barrier heterostructure; Fig. 1; Section II first page); 
a dielectric layer (SiN layer; Fig. 1; Section II first page) on the heterostructure; 
a source electrode and a drain electrode (see source contact S and drain contact D; Fig. 1; Section II), which extend into, and in electrical contact with, the heterostructure; and 
a gate electrode (gate G; Fig. 1; section II first page) which extends between the source electrode and the drain electrode, 
wherein the gate electrode includes a gate part (see G in Fig. 1) having a side surface facing the source electrode (see leftmost side of G facing S), the side surface extending at a distance from the source electrode that is constant throughout an entire extension of the side surface of said gate part (note that the side of the leftmost side of G on the source side extends at a distance from the source contact that is constant throughout an entire extension of the side surface of the part G which is on the source side).  

However Dechun fails to show in his design that the gate is explicitly made of metal material.  

In the Fig. 2 embodiment of Mishra the gate 31 is being made of metal (see form gate with metal; [0036]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the metal material for a gate as taught by the Fig. 2 embodiment of Mishra to have made the gate in Fig. 1 embodiment of Dechun out of metal with the motivation of using a suitable material for making real life embodiments (see Dechun leaving the materials generic and Fig. 2 of Mishra specifying what some suitable materials are, inclusive of metals).  

As to claim 14, Dechun, as modified by Mishra above, further show the device further comprising a field-plate element, which extends as a prolongation of the gate electrode towards the drain electrode (see the part of G on the right hand side that acts as a field plate on the drain side and which extends as a prolongation of G towards D in Fig. 1; Section II).  

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraguchi et al. (“Kuraguchi 379’ “ US 2015/0270379 published 09/24/2015) in view of Mishra et al. (“Mishra” US 2009/0267078 published 09/29/2009) and in view of Kuraguchi et al. (“Kuraguchi” US 2015/0270355) and finally in view of Iucolano et al. (“Iucolano” US 2017/0345922 published 11/30/2017).  
As to claim 8, Kuraguchi 379’ shows a device that is a high electron mobility transistor (HEMT) (see Fig. 1), comprising: 
a heterostructure (see 14/16 making a channel/barrier heterostructure; [0026]); 

a source electrode and a drain electrode (see source contact 18 and drain contact 20; [0026]), which extend in electrical contact with, the heterostructure; and 
a gate electrode (see gate electrode 26; [0026] where the disclosure of a metal embodiment for the gate material is set forth in [0037]) which extends between the source electrode and the drain electrode, 
wherein the gate electrode includes a gate metallization (see 26 itself as discussed above) having a side surface facing the source electrode (see the side surface of 26 over near the source), the side surface extending at a distance from the source electrode that is constant throughout an entire extension of the side surface of said gate metallization (note that the side of 26 on the source side extends at a distance from the source contact that is constant throughout an entire extension of the side surface of the part 26 which is on the source side).  

However, Kuraguchi 379’ fails to show the source and drain electrodes extending into the heterostructure (note the s/d contacts 18/20 are not recessed versions).  

Mishra shows a device with recessed source and drain contacts going down to a channel 2DEG part down into a heterostructure (see 27 and 28 going down into 14/18 being directly at the 2DEG formed; Fig. 1; [0004]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have used the recessed source and drain parts as taught by Mishra to make the source and drain contacts in Kuraguchi 379’ be recessed as well with the motivation of making a direct 


As to claim 15, Kuraguchi 379’ as modified by Mishra shows the device above further comprising:  a passivation layer (see passivation layer 30 made of SiN; [0026] introducing the part and [0042] describing the SiN material) that extends between the gate electrode and the source electrode throughout the entire extension of said side surface (note 30 extends between 26 and 18 throughout the entire extension of the left side surface of 26), and likewise over the gate electrode, the source electrode, and the drain electrode (note 30 extends over 18, 26, and 20).  However, Kuraguchi 379’ as modified by Mishra above, fails to show the device further comprising:  a field plate metal layer extending on the passivation layer and above the gate an source electrodes, the passivation layer electrically insulating the field-plate metal from the gate and source electrodes (this being because the source side field plate electrode 28 is attached to 18).  

Kuraguchi shows a device including a field plate layer extending on the passivation layer and above the gate an source electrodes (note the field plate layer 42 in Fig. 16 that is at a higher level than the source 18 and gate 26 electrodes; [0105]; note also that the change in Fig. 16 involves adding in a small connecting part below 28 to get down to the source contact 18 and moving the source side field plate 28 up to the next level to make room for 42; [0103]; note Fig. 16 is a variation of Fig. 1 from which these changes were made), a passivation layer electrically 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the field plate scheme modification taught by Kuraguchi to have made room for, and then made a field plate electrode 42, in Kuraguchi 379’ as modified by Mishra above, with the motivation of helping to achieve high breakdown voltage (see the point to putting 42 in is to help achieve high breakdown voltage; [0107]).  

However, even Kuraguchi 379’ as modified by Mishra and Kuraguchi above, still fails to show the field plate layer being explicitly made of metal (see Kuraguchi leaving the field plate material generic it appears).  

Iucolano shows making field plates out of metal material (see 34 as field plate of metal formed in Fig. 4; [0046]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have used the metal material for field plates as taught by Iucolano to have made the field plate(s) 42 in Kuraguchi 379’, as modified by Mishra and Kuraguchi above, out of metal with the motivation of using real life materials to replace the generic materials in the combination above to make real life embodiments (see Kuraguchi leaving the materials generic for the field plate 42 and Iucolano discussing materials to make real life embodiments).  


20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraguchi et al. (“Kuraguchi” US 2015/0270355 published 09/24/2015), as applied to claim 16 above, further in view of Iucolano et al. (“Iucolano” US 2017/0345922 published 11/30/2017).    
As to claim 20, Kuraguchi shows the device above further comprising: a field-plate layer (see Field plate 42; [0105]) extending on the passivation layer and above the gate and source electrodes (note 42 extending on 30 and being at a higher position than 18 and 26), the passivation layer electrically insulating the field-plate layer from the gate and source electrodes (30 here insulating 42 from 26 and 18).

However Kuraguchi fails to show explicitly the field plate layer being explicitly a metal material.  

Iucolano shows making field plates out of metal material (see 34 as field plate of metal formed in Fig. 4; [0046]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have used the metal material for field plates as taught by Iucolano to have made the field plate 42 in Kuraguchi out of metal with the motivation of using real life materials to replace the generic materials in Kuraguchi to make real life embodiments (see Kuraguchi leaving the materials generic for the field plate 42 and Iucolano discussing materials to make real life embodiments).  



23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2007/0249119 published 10/25/2007), as applied to claims 21 and 22 above, in view of Roccaforte et al. (“Roccaforte” Roccaforte, F. “Epitaxial NiO gate dielectric on AlGaN/GaN heterostructures” App. Phys. Let. 100 02/10/2012 pp. 063511-1 through 063511-4 as already cited by the applicant in an IDS).
As to claim 23, Saito shows the device as related above for claim 21 and 22, wherein the passivation layer includes SiN (see [0035] showing the SiN for 35), but fails to show it being a device wherein the insulation layer includes nickel oxide.  

Roccaforte suggests using nickel oxide for a gate dielectric in a HEMT (see suggesting the use of NiO as a gate insulator for HEMTs in concluding paragraph of third page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the NiO material taught by Roccaforte to have made the gate dielectric material 40 in Saito with the motivation of attempting to use a promising candidate material (see NiO being a promising material for gate dielectrics in HEMTs in concluding paragraph of page 3).  


Claim 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (“Mishra” US 2009/0267078 published 09/29/2009).  
As to claim 21, Mishra shows a device which is a high electron mobility transistor (HEMT), comprising: 
a heterostructure (see layers 43 and 44 making a heterostructure; [0062]); 
a source terminal (see source contact 47; [0060]) in contact with the heterostructure; 

a gate (see gate 45; [0060]) on the heterostructure and between the source terminal and the drain terminal; 
an insulation layer (see insulating layer 46; [0064]) on the heterostructure between the gate metallization and the drain terminal; and 
a passivation layer on the insulation layer and between the gate and the source terminal (note a passivation layer is applied over the full structure, including 46, 45, and 47; [0064]).  

However, in the Fig. 5 embodiment the Mishra reference is not explicit that they are using a metallization for the gate 45, and in this context the office will find that the gate is seemingly left generic for this embodiment on purpose (see generic recitation for gate; [0064]).  

In the Fig. 2 embodiment of Mishra the gate 31 is being made of metal (see form gate with metal; [0036]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the metal material for a gate as taught by the Fig. 2 embodiment of Mishra to have made the gate in Fig. 4’s embodiment of Mishra out of metal with the motivation of using a suitable material for making real life embodiments (see Mishra Fig. 4 leaving the materials generic and Fig. 2 specifying what some suitable materials are, inclusive of metals).  

As to claim 24, Mishra, as modified by Mishra’s Fig. 2 embodiment above, shows the device wherein the passivation layer contacts a side surface of the source terminal adjacent to 

Conclusion
The office notes for the applicant that there is a vast bulk of art applicable to the currently pending independent claims, and most if not all of the depending claims as well.  The office suggests trying to tied down the language regarding the where the passivation is made in the big trench on the one side of the gate where the gate dielectric and dielectric layers are not present over on the source side of the gate what so ever in order to get started on a line of claiming that will likely be easiest to ultimately get distinguished if that subject matter interests them and they want to take a somewhat quick, or at least likely quicker, path to having some claims be distinguished.  With that being said though, with enough specificity it does appear likely that a patent can eventually be obtained in this application and there are likely many ways to ultimately distinguish the claims.  The office does note additionally that there are a vast variety of rejections above and the office will appreciate it if the applicant adheres to the office’s rules on proper form of responses and does address them in full if possible so as to speed prosecution.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/              Primary Examiner, Art Unit 2891